AO 24513 (Rev. 05/15/2018) Judgment in a Criminal Petty Casc (Modified) Page 1 of 1

UNITED STATES DISTRICT COURT
soUTHERN DIsTRlCT oF CALIFoRNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November l, 1987)

ISidI.O HemandeZ_Sanchez C&S€ Nlll'l'lbel'§ 3.18-1'1'1_]-22365'RBB

Marc Xavier Carlos
Defendant 's Attorney

REGISTRATION NO. 80256298

THE DEFENDANTI
pleaded guilty to count(s) l Of COmplaint

|:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number§s!
811325 ILLEGAL ENTRY (Misdemeanor) l
|:| The defendant has been found not guilty on count(s)
[l Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $l() WAIVED

|XI Fine: WAIVED

Ccurt recommends USl\/IS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid_ If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

 

Friday, October 26, 2018

F l LE D Date of _l_mposition of Sentence

 

 
  
 

 

 

 

 

 

 

“~\\
oct 26 2018 5,/ » f f
cLERK,u.s.olsTRlcT count /" ` ' vi apr \"_"t::::'w
sou'rHERN ols'rnlc'r oF cAl.lFoRNlA HO ORABLE KAREN S. CRAWFORD
°Y see "E”"" UNITED sTATEs MAGISTRATE JUDGE

 

3:18-mj-22365-R_BB

 

 

